— In proceedings to terminate the parental rights of the mother of the children in question, the appeals are from three orders (one in each proceeding) of the Family Court, Westchester County (Palella, J.), all dated March 3,1982, which terminated the mother’s parental rights, awarded guardianship of the children to the Commissioner of the Westchester County Department of Social Services, and empowered the commissioner to consent to the adoption of the children. Orders affirmed, without costs or disbursements. The evidence adduced at the hearing demonstrates by clear and convincing proof (see Social Services Law, § 384-b, subd 3, par [g]) that appellant is “presently and for the foreseeable future unable, by reason of mental illness * * * to provide proper and adequate care” for her children (see *1023Social Services Law, § 384-b, subd 4, par [c]). Mollen, P. J., Weinstein, Bracken and Rubin, JJ., concur.